Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 14, 2014

                                     No. 04-13-00787-CV

                                    Leticia R. ALVAREZ,
                                           Appellant

                                               v.

                                    Reymundo ALVAREZ,
                                         Appellee

                      From the County Court at Law, Starr County, Texas
                                 Trial Court No. CC-12-340
                         Honorable Romero Molina, Judge Presiding


                                        ORDER
        This appeal was reinstated on the Court’s docket on March 21, 2014. The clerk’s record
was filed on March 28, 2014. The reporter’s record has not been filed. The reporter’s record is
due on May 12, 2014. In the event the court reporter is unable to file the reporter’s record by
this date, the court reporter must file a notice of late record with the clerk of the Court on or
before May 12, 2014.


                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of April, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court